Citation Nr: 0709918	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-37 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial (compensable) rating for bilateral 
sympathectomy with residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1999 to 
January 2004.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision of the Columbia, South Carolina, Department of 
Veterans Affairs (VA), Regional Office (RO), which granted 
service connection for bilateral sympathectomy with 
residuals, and awarded a noncompensable rating, effective 
January 2004.  The veteran disagreed with the noncompensable 
rating and the current appeal ensued.  


FINDING OF FACT

The veteran's bilateral sympathectomy is productive of 
hyperesthesia and deep tenderness; no more than slight 
disablement is shown.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
sympathectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73, Diagnostic Code 5321 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  

The RO sent a letter to the veteran in September 2003, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the veteran what 
evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

Following the September 2003 notice letter, the RO granted 
service connection for bilateral sympathectomy with 
residuals.  For bilateral sympathectomy with residuals, the 
RO assigned a disability rating and an effective date.  As 
set forth in Dingess, "[i]n cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven."  The Court further held in Dingess that when a 
claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  Because the veteran's bilateral sympathectomy 
with residuals claim has been granted, i.e., proven, and he 
was assigned an initial disability rating and an initial 
effective date, section 5103(a) notice is no longer 
applicable.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  The veteran was scheduled for 
a VA examination that was performed on a contract basis by 
QTC in September 2003.  A hearing was offered, and the 
veteran declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Evaluation of bilateral sympathectomy with residuals 

Service connection was established for bilateral 
sympathectomy with residuals by rating decision of 
March 2004.  A noncompensable evaluation was assigned, 
effective from January 2004.  This evaluation has been in 
effect to this date.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. Conjectural analogies will be avoided, 
as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings. Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20  

According to Diagnostic Code 5321, Muscle Group XXI functions 
in the muscles of respiration, thoracic muscle group.  A 
noncompensable rating is assigned for slight disability 
resulting from this muscle injury.  A 10 percent rating is 
assigned for moderate disability resulting from muscle 
injury.  The maximum rating of 20 percent is assigned when 
there is severe or moderately severe injury involving Muscle 
Group XXI.  38 C.F.R. § 4.73, Diagnostic Code 5321.

With respect to muscle group injuries due to gunshot or other 
trauma, disabilities due to residuals of muscle injuries are 
characterized by cardinal signs and symptoms of muscle 
disability such as loss of power, weakness, lower threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d). 

In this case, the veteran underwent surgery for a bilateral 
sympathectomy due to hyperhydrosis in January 2003.  The 
medical evidence showed that he underwent treatment on a few 
occasions with complaints of pain and tenderness on the left 
side.  There were no right side complaints.  

In September 2003, the veteran underwent a VA examination 
provided on a contract basis by QTC.  Physical examination 
revealed the veteran's chest wall did not show any 
abnormality except hyperesthesia over an area of 8 cm x 3 cm 
below the left nipple.  There was deep tenderness when one 
palpated over the left pectoralis muscle.  This tenderness 
was not associated with any alteration in the power or 
capability of the left pectoralis muscle.  Both pectoralis 
muscles were well formed without evidence of spasm or atrophy 
with retention of full power.  The pertinent diagnosis was 
status post surgery to disrupt sympathetic distribution to 
upper chest and head with resolution of excessive 
hyperhydrosis.  Residual hyperesthesia below the left breast.  

A review of the evidence of record, reveals the veteran's 
bilateral sympathectomy with residuals is appropriately rated 
at the noncompensable level.  There is no evidence of spasm 
or atrophy, and although there were complaints of deep 
tenderness while palpating the left pectoralis muscle, there 
is no alteration in the power or capability of the left 
pectoralis muscle.  There were no complaints at all with the 
right pectoralis muscle.  As such, his condition is no more 
than slightly disabling.  Slight disablement, according to 
the schedular requirements is noncompensable.  Additionally, 
there appears to be no identifiable period of time since the 
effective date of service connection during which more than 
slight impairment is shown.  Thus "staged ratings" are 
inapplicable to this case. 

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a compensable initial rating for the veteran's 
bilateral sympathectomy with residuals is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


